DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered. Accordingly, claims 1, 3-18, and 20 remain pending, 1, 10, 12-13, 16-17, and 20 have been amended, claim 19 has been canceled, and claim 21 has been added.
Claim Objections
Claim 1 is objected to because of the following informalities:  “shell connected to the flexible body”.  A verb appears to have been omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the phrase “outputs a signal to the hard shell” in line 5, renders the claim indefinite since it is unclear if the signal that is output to the hard shell refers to either the first signal or the second signal recited in claim 1, on which claim 7 is dependent, or if the applicant meant to recite a separate signal other than of respective the first and the second signals previously recited in claim 1.
Claims 8-18 are also rejected due to their dependency on claim 7 in light of the above rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US20130127469, hereafter “Biber”), in view of Duensing et al. (US20160061916, hereafter “Duensing”).
Regarding claim 1, Biber discloses a wearable shoulder coil (local coil dedicated to specific body region of shoulder joint disclosed in [0006]), comprising:
a signal receiving device comprising a coil array to receive a first signal (body coil 108 and/or one local coil arrangement 106 receives signals, including a first signal, emitted by examination object as disclosed in [0034]), a flexible body (local coil arrangement 106 includes flexible coils “Mechanically flexible local coils adapt to the body, and the SNR is improved due to close proximity to the patient…making a flexible adaptation of the local coil in at least one direction advantageous” [0007]) in which the flexible coil array is sealed and a hard shell (G-st in FIG. 10) connected to the flexible body, the coil array extends outwards (FLX in FIG. 10) along the hard shell and forms an examination space for accommodating an examined region (“Signals emitted by the excited nuclear spin of the atomic nucleus in the examination object are received by the body coil 108 and/or at least one local coil arrangement 106” [0034]); and

wherein the coil array transmits the received first signal to the processing unit (first signal once digitized signal and transmits/transfers the digital signal to a digital signal processing device as disclosed in [0038]), and
wherein the signal transmitting device is configured to generate a second signal from the first signal by the signal processing unit an output the second signal (the first signal is then digitized by receiver 168/signal transmitter and is transmitted as a second signal/digital signal to a digital signal processing device, as disclosed in [0038]); while Biber discloses the signal transmitting device connected to the receiving coil via a cable ([0031]), and that the local receiving coil being connected the MRI system via a cable with a plug ([0038]) ; Biber does not explicitly disclose the signal transmitting device as being detachably coupled with the hard shell so as to be connected to the signal receiving device.
However, in the same field of endeavor, Duensing teaches a signal transmitting device detachably coupled with the hard shell (detachable receiver block 14 in FIGs. 1-2, disclosed in [0027] as digitally formatting the first signals detected by the local receiver coil, then communicates the digitized signals/second signals via wired connection to external unit 30 for further processing, [0032] discloses the detached configuration with 14 and the housing) so as to 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil of Biber with the signal transmitting device detachably coupled with the hard shell so as to be connected to the signal receiving device as taught by Duensing in order to provide for a complementary surface to attach the transmitting device to the local coil receiver providing flexibility and ease of use ([0032] & [0037] of Duensing).
Regarding claim 3, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Duensing discloses wherein
the hard shell is provided with a first connection portion (see 76 in FIG. 4),
one end of the signal transmitting device is provided with a second connection portion mating with the first connection portion ([0026] discloses a complementary receiving socket to receive the transitional transmitting device 14 into the housing 78 of the local receiver coil 12), and 
specifically, Biber discloses the first signal collected by the coil array is input to the first connection portion (“Signals from the local coil arrangement 106 may be evaluated by an evaluation device or system (e.g., including elements 168, 115, 117, 119, 120, and 121) of the MRT 101” [0031]) and transmitted to the processing unit via the second connection portion connected to the hard shell (“A local coil arrangement includes, for example, coil elements, a preamplifier, further electronics (e.g., baluns), a housing, overlays, and may include a cable with a plug for connecting to the MRT system. A receiver 168 attached on the system side filters and 
Regarding claim 4, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Biber discloses wherein
the signal transmitting device further comprises a cable portion (“A local coil arrangement includes, for example, coil elements, a preamplifier, further electronics (e.g., baluns), a housing, overlays, and may include a cable with a plug for connecting to the MRT system” [0038]),
one end of the cable portion is provided with the second connection portion, and the other end of the cable portion is provided with a plug portion (“A receiver 168 attached on the system side filters and digitizes a signal received by a local coil 106 (e.g., by radio) and transfers the digitized signal (e.g., data) to a digital signal processing device or system” [0038]), and
the processing unit is close to the end on which the second connection portion is provided (see FIG. 11).
Regarding claim 5, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Biber discloses wherein
the hard shell is provided with a fixing member ([0041] & [0049] hard shell/rigid housing areas G-st of the transmit antennae attached to the local coil and that a lateral subpiece of the local receiving coil fixedly/fixing member connects the lateral subpiece to the anterior torso part of the local receiving coil),

the connecting portion is provided with a fixing space for fixing the hard shell (“As shown in FIG. 10, a lateral part or a lateral subpiece 106-lat of the local coil 105 fixedly connects the anterior torso part 106-ant and the posterior torso part 106-post of the local coil (e.g., on one side of the patient) (e.g., without damage, not so detachable as in the case of belts)” [0049]).
Regarding claim 6, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Biber discloses wherein
the connecting portion comprises a first fixing end and a second fixing end (“As shown in FIG. 10, a lateral part or a lateral subpiece 106-lat of the local coil 105 fixedly connects the anterior torso part 106-ant and the posterior torso part 106-post of the local coil (e.g., on one side of the patient) (e.g., without damage, not so detachable as in the case of belts). Alternatively, the anterior and posterior subpieces may be detachably connected with one another by buttons or zip fasteners or belts in the side subarea when the local coil rests on a patient (see FIGS. 3-9) and also when the local coil does not rest on the patient (see FIG. 10). The belts Gu connect the anterior torso part 106-ant and posterior torso part 106-post of the local coil (e.g., on one side of the patient) detachably to one another when the local coil rests on the patient (FIGS. 3-9)” [0049]), the first fixing end, the second fixing end, and a connecting point of the fixing member and the hard shell are triangularly distributed (see FIG. 10), and

Regarding claim 7, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Biber discloses wherein the flexible coil array, and specifically, Lee discloses the coil array comprises:
a first unit above which the hard shell is located (“In the shoulder and chest guard-shaped RF coil unit 413 b, at least one first phased array RF coil unit 100 can be installed at the shoulder region of the RF coil unit 413 b, and a second phased array RF coil unit 200 can be installed at other regions than the shoulder region, for example, the region of the RF coil unit 413 b installed on the upper arm or the chest part of a human body” [0184]); and
a second unit and a third unit arranged on opposite sides of the first unit (see overlapping coil arrangement 200 in FIG. 2D and 413b in FIG. 19), wherein the second unit and the third unit respectively output a signal to the hard shell (see FIG. 1, 200 includes second and third unit which send output signals).
Regarding claim 9, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Duensing discloses wherein the first unit comprises one or more first radio frequency (RF) coils (at least one local RF coil to receive MR signals as disclosed in [0008]).
Regarding claim 11, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Duensing discloses wherein the second unit comprises one or more second RF coils (second set of RF coils with second set of galvanic connectors [0031]).

a first connecting end provided (see ends of 106-Post in FIG. 10) with a first connecting member (Gu attached to 106-Post in FIG. 10); and
a second connecting end (see ends of 106-Ant in FIG. 10) provided with a second connecting member (GL attached to 106-Ant in FIG. 10),
wherein the first connecting member and the second connecting member are configured to be connected with each other by connecting ends of the first connecting member and the second connecting member to form an accommodating space with the flexible coil array (“For optimal adaptation to the body geometry of the patient 105, a local coil includes, for example, one or two openings O (e.g., shown dashed in FIG. 10; material-free regions indicated as ellipsis) in order for the arm to pass through when the patient is “wearing” the local coil and two or more closing mechanisms Gu, GL [second and first connection members] for adapting the local coil 106 to the respective patient 105” [0042]).
Regarding claim 21, Biber, in view of Duensing, substantially discloses all limitations the claimed invention, specifically, Biber discloses wherein the hard shell covers part of the flexible coil array (“An exemplary embodiment of a local coil 106 may be structured to be mechanically flexible according to FIG. 10 (e.g., at least in one region FLX) and includes antennae and may include additional electronics such as, for example, one or more preamplifiers, mixers, ADC(s) and detuning circuit(s) in, for example, rigid housing areas G-st of the local coil antennae (e.g., local coil transmit and/or receive antennae).” [0041]).
Claims 8, 10, 12-13, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biber, in view of Duensing, as applied to claims 1 and 7 above, further in view of Lee et al. (US20140159727, hereafter “Lee”, cited in the applicants IDS),
Regarding claim 8, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the second unit and the third unit are symmetrically arranged
However, in the same field of endeavor, Lee teaches wherein the second unit and the third unit are symmetrically arranged (“In the shoulder and chest guard-shaped RF coil unit 413 b, at least one first phased array RF coil unit 100 can be installed at the shoulder region of the RF coil unit 413 b, and a second phased array RF coil unit 200 can be installed at other regions [can be symmetrically] than the shoulder region, for example, the region of the RF coil unit 413 b installed on the upper arm or the chest part of a human body” [0184]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber and Duensing with the second unit and the third unit being symmetrically arranged as taught by Lee in order so that the wearable coil can be arranged on a different part of the patient to be examined ([0179-0181] of Lee).
Regarding claim 10, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Duensing discloses wherein the first unit comprises two or more RF coils (a plurality of coil elements [0010], but does not explicitly disclose every adjacent two of the two or more first RF coils are partially intersected with each other.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber and Duensing with the every adjacent two of the two or more first RF coils are partially intersected with each other taught by Lee in order to reduce electromagnetic coupling between coil elements so that the coil array can effectively receive the magnetic resonance imaging signal ([0144] of Lee).
Regarding claim 12, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, specifically, Duensing wherein the second unit comprises two or more second RF coils (plural RF coils including second set of RF coils with second connector portion [0031]), but does not explicitly disclose every adjacent two of the two or more second RF coils 
However, in the same field of endeavor, Lee teaches every adjacent two of the two or more second RF coils are partially intersected with each other (“The respective coil elements of the second phased array RF coil unit 200 can be arranged at uniform intervals. However, as shown in FIGS. 2 a, 2 b and 2 c, the coil elements can be arranged such that neighboring coil elements overlap with each other so as to minimize electromagnetic coupling between the neighboring coil elements” [0104]), and
the first unit and the second unit are partially intersected with each other (“The at least one first phased array RF coil unit and the second phased array RF coil unit can be combined [phased indicates coils are partially intersected] in a shoulder and chest guard shape. In this case, the at least one first phased array RF coil unit can be formed at the shoulder region of the shoulder and chest guard shape” [0021]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber and Duensing with every adjacent two of the two or more second RF coils are partially intersected with each other and the first unit and the second unit are partially intersected with each other as taught by Lee in order to reduce electromagnetic coupling between coil elements so that the receiving coil array can effectively receive the magnetic resonance imaging signal ([0144] of Lee).
Regarding claim 13, Biber, in view of Duensing and Lee, substantially discloses all the limitations of the claimed invention, specifically, Lee discloses wherein the two or more second RF coils comprises:

Regarding claim 15, Biber, in view of Duensing, substantially discloses all the limitations of the claimed invention, and specifically, Biber discloses a plurality of coils (“a local coil arrangement 106 that, for example, may includes one or, as an array coil, a number of antenna elements (e.g., coil elements. The individual antenna elements may, for example, be embodied as loop antennae (e.g., loops), butterfly antennae, flexible coils, or saddle coils. A local coil arrangement includes, for example, coil elements, a preamplifier, further electronics (e.g., baluns), a housing, overlays, and may include a cable with a plug for connecting to the MRT system” [0038]), wherein the third unit comprises one or more third RF coils (see 106-Ant and 106-Post with a plurality of coil elements), but does not explicitly disclose wherein the third unit comprises one or more third RF coils.
However, in the same field of endeavor, Lee teaches wherein the third unit comprises one or more third RF coils (phased array unit seen in FIGS. 2 d and 19).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber and Duensing with wherein the third unit comprising one or more third RF coils taught by Lee in order to provide a wide region in which the receive sensitivity to a magnetic resonance signal is high can be obtained ([0115]).

every adjacent two of the third RF coils are partially intersected with each other (see phased coils in unit 200 in FIGS. 2 d and 19), and
the third unit and the first unit are partially intersected with each other (see overlapping coil arrangements 200 in FIG. 2D connecting to 100).
Regarding claim 17, Biber, in view of Duensing and Lee, substantially discloses all the limitations of the claimed invention, specifically, Lee discloses wherein the two or more third RF coil comprises:
a third primary RF coil partially intersected with the first unit (see overlapping coil arrangement 200 in FIG. 2D and 413b in FIG. 19); and
one or more third auxiliary RF coils (see overlapping coil arrangements 200 in FIG. 2D connecting to 100) are partially intersected with the third primary RF coil, respectively (see overlapping of respective coil arrangements 200 in FIG. 2D connecting to 100).
Claims are 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biber, in view of Duensing, as applied to claims 12 and 16 above, further in view of Guan et al. (US20090121715, hereafter “Guan”). 
Regarding claim 14, Biber, in view of Duensing and Lee, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein an area of the second primary RF coil is larger than an area of any of the one or more second auxiliary RF coils.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber, Duensing Duensing, and Lee with the area of the second primary RF coil is larger than an area of any of the one or more second auxiliary RF coils as taught by Guan in order to provide for a coil arrangement that is able to minimize or reduce noise thus enhancing the signal to noise with coils which cover curved body regions like the top of the shoulder ([0028] of Guan).
Regarding claim 18, Biber, in view of Duensing and Lee, substantially discloses all the limitations of the claimed invention, specifically, but does not explicitly disclose wherein an area of the third primary RF coil is larger than an area of any of the third auxiliary RF coils.
However, in the same field of endeavor, Guan teaches wherein an area of the third primary RF coil is larger than an area of any of the third auxiliary RF coils (see either 16 and 15, longer than 17 and/or 18 in FIG. 4 and “While the six-element coil is illustrated in FIG. 5, it is understood by one commonly skilled in the art that the five-element coil [as seen in FIG. 4], or the coil using any number of elements [including a third auxiliary RF coils] would be similarly positioned” [0026]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber, Duensing Duensing, and Lee with the area of the third primary RF coil is larger than an area of any of the third auxiliary RF coils as taught by Guan in order to provide for a coil arrangement that is able 
Response to Arguments
Rejections made under 35 USC 103  
Applicant’s arguments with respect to claim(s) 10/08/2020 have been fully considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793